UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

me nn ee ee ee cn es sn kk ee eo xX
JENNIFER NIN and DIANNE TRITSCHLER,

Plaintiff, AFFIDAVIT IN SUPPORT

OF ORDER TO
-against- SHOW CAUSE

COUNTY OF SUFFOLK, SUFFOLK COUNTY EXECUTIVE FILED
STEVEN BELLONE, SUFFOLK COUNTY POLICE IN CLERK'S OFFICE
COMMISSTONER GERALDINE HART, SUFFOLK U.S. DISTRICT COURT E.D.N.Y.
COUNTY PISTOL LICENSING BUREAU EXECUTIVE
OFFICER SGT. WILLIAM WALSH, SUFFOLK COUNTY * MAR 22 2019 *
COMMANDING OFFICER OF THE PISTOL LICENSING
BUREAU LIEUTENANT MICHAEL KOMOROWSKI, LONG ISLAND OFFICE

PISTOL LICENSING BUREAU POLICE OFFICER MARC
SFORZA, TOWN OF ISLIP, ANGIE CARPENTER, TOWN

SUPERVISOR, DIRECTOR OF AIRPORT SECURITY C 1

KEVIN BURKE, ISLIP TOWN PERSONNEL DIRECTO V 1 B 4. 6
ARTHUR ABBATE, AIRPORT COMMISSIONER SHELLY

LAROSE-ARKEN, SUFFOLK COUNTY PISTOL LICENSING

BUREAU INVESTIGATOR NICHOLAS LORUSSO and FEUERSTEIN, J.

SUFFOLK COUNTY POLICE DEPARTMENT DETECTIVE
SGT. MICHAEL FLANAGAN,

TOMLINSON, M.J.

Defendants.

STATE OF NEW YORK)
) ss.:
COUNTY OF SUFFOLK)
Plaintiff, GLEN KLEIN, being duly sworn deposes and states
under penalties of perjury as follows:
(1) I ama Detective from the New York City
Police Department who retired on January 3, 2003.

(2) I was assigned to the New York City Police

Department's Emergency Service Unit for over 16 years.

 

 
(3) I personally responded to and worked at 911
for over 800 hours. After retiring I became an advocate for first
responders and police officers who suffered from Post Traumatic
Stress Disorder as many officers refused to seek help from the
horrors they encountered at 911.

(4) Upon retiring as a highly decorated police
officer having been decorated over 25 times and having received
the Combat Cross of the NYPD, the second highest honor, I was
issued a pistol license from the County of Suffolk, State of New
York, as a retired police officer.

(5) I started a company along with my partner,
Anthony Passalacqua, called Front Line Training Center, LLC. in
October of 2014. We train law enforcement and retired law
enforcement to qualify under House Resolution §218, Senate Bill
§1132, which allows qualified law enforcement to carry their
weapons throughout the County.

(6) In October of 2016 our company was issued a
Federal Firearms License. We zhen applied for a New York Gun
Dealer License in October of 2017 through the Suffolk County
Police Department Pistol License Bureau.

(7) In March of 2018 an inquiry of the status of
the license for Front Line Training Center was made. In April of
2018 Anthony Passalacqua was contacted by Investigator Carpenter
of the Suffolk County Pistol License Section seeking additional

information regarding the application.

 

 
(8) In May we were notified that my pistol
license was suspended and therefore the gun dealer license was
denied. Further inquiry demonstrated that my license had been
allegedly suspended based upon an article in the Suffolk
Patrolman's Benevolent Association's "On Patrol" magazine which
documented my advocacy and work with Post Traumatic Stress
Disorder's suffered by police officers who responded to 911. A
copy of such article can not be found.

(9) I was directed to obtain a letter from my
Psychologist, Frank Dowling M.D., stating that I was not a
danger. Upon receiving said letter from Dr. Dowling I submitted
same to the Suffolk County Pistol License Section in July, 2018
and my license was reinstated by letter dated October 15, 2018. I
was then advised by the Suffolk County Property Section that it
could take up to 6 months to return my guns and that they had the
right to conduct their own Property Section Investigation. A call
to several high level Suffolk County Police Officials resulted in
an expedited return of my guns. When I picked up my property a
comment was made that I must know somebody.

(10) By letter dated December 19, 2018 I was
advised that my pistol license was again suspended and that I had
to surrender my guns due to an investigation into the matter
complained of herein.

(11) On December 27, 2018 I surrendered my guns to

the Suffolk County Police Department once again.

 
(12) As a retired NYPD Detective I was notified in
March of 2019 that MS13 is seeking to kill NYPD police officers
on Long Island in retaliation for the intense law enforcement
actions they are under. Our unions and associations are advising
that they are not discriminating between active and retired NYPD
personnel and we are to be very cautious. Moreover, the Brentwood
and Central Islip areas are of the greatest concern.

(13) I continue to run Front Line Training Center
LLC. located in the Town of Islip not far from the targeted areas
and we are well known to train active and retired law
enforcement.

(14) Further, being a part of the Emergency
Service Unit, we are the unit that is always called in for all
search warrants and for prominent arrests of persons known to
have no fear of police personnel. I have participated in
thousands of such "Take Downs" of such persons and I served on
the Emergency Service Unit's Flite Tactical Apprehension Team
which trains even more strenuously for these types of encounters.

(15) I have carried a weapon for 36 years and have
never had any gun incident while not at work in the NYPD.
Moreover, I was never the subject of any discipline during my
entire time with the NYPD. Taking my ability to protect my family

and myself has put us in peril.

 

 
Dated: March 5, 2019
Central Islip, New York

Sworn to before me this /5#
day of March, 2019

Whetnila Ook

Notary Public

 

gin A OBre
| NOTARY PUBLIC StATE OF NEW yoaK
SUFPOLICOCUNTY

Lic. £0 Wikoe 2 |

    

Glen Klein

 

 
